DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/22 has been considered by the examiner.
Status of the Claims
Claims 2, 8, 10, and 15 previously were withdrawn.  Accordingly, claims 1, 3-7, 9, 11-14, and 16-31 are under current examination.

Response to Arguments
	Applicant’s arguments filed 8/8/2022 (hereafter, “Remarks’) have been fully considered and are addressed as follows.
	Applicant argues that claim 1 as amended is limited to an antimicrobial consisting of taurolidine as further specified in the claims since Priewe taches a mixture of taurolidine and protamine.  Applicant further argues on page 9 of Remarks that one would not have been motivated to modify Priewe to arrive at the claimed invention and on pages 10 and 11 of Remarks that Cohen and Avelar do not cure this deficiency.
	In reply, Applicant’s argument has been fully considered particularly in view of Priewe’s teaching. Applicant’s argument is not persuasive because Applicant’s argument is not supported by the claim language as amended; in other words, Applicant is arguing limitations not claimed.  Specifically, as amended, the antimicrobial agent is limited to “consists of taurolidine”.  Priewe meets this claim by teaching antimicrobial compositions comprising taurolidine and protamine wherein Priewe only teaches taurolidine as having antimicrobial functionality and protamine to provide anti-heparin activity.  Priewe does not teach protamine as an antimicrobial agent.  Priewe does teach protamine to provide in combination with taurolidine synergistic benefits in a composition which has antimicrobial activity, however no antimicrobial efficacy has been taught with regard to protamine itself throughout Priewe’s entire disclosure.  See Priewe [0022] and [0023] and [0024] which teach protamine as a peptide for neutralizing heparin.  Priewe does teach taurolidine to be an antimicrobial agent (see [0021] and disclosure as a whole).  Priewe does teach the total formulation disclosed to include antimicrobial functionality.  The claim as written is open with regard to the suture components and the filament components.  Only the antimicrobial active agent is recited behind closed language.  Therefore, Applicant is arguing that Priewe’s teaching of protamine is excluded by the claim language, however it remains the examiner’s position that one reasonably would have expected success from adding components to the antimicrobial taurolidine in Priewe where Priewe teaches functionality other than antimicrobial activity to provide motivation for doing so, and, moreover, doing so is within the instant claim as written.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, 11-14, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Priewe et al. (US 2013/0251774 A1) in view of Cohen (US 2007/0010856 A1).
	The instant claims are drawn to a suture comprising at least one filament and taurolidine carried by said at least one filament.  It is noted that the elected embodiment, drawn to a plurality of filaments, a copolymer, a resorbable material, and a variable/restricted distribution, is what is under current examination. 
	Priewe teaches antimicrobial compositions and coatings including taurolidine and protamine as antimicrobial active agents (see abstract, in particular).  Priewe’s materials are useful in implantable medical devices such as surgical sutures and suture anchors (barbs) (see [0016]) and include biocompatible, bioabsorbable polymers including resorbable materials (see [0018]) as well as polymers which are copolymers.  Priewe teaches a range of taurolidine to be about 50 to 99% by weight, preferably 70 to 90% by weight (see [0026])(limitations of claims 27-30).  Priewe teaches distribution of the taurolidine active agent both in the matrix by extrusion molding as well as coatings (see [0027]-[0029])(limitation of claims 1, 13, 14, 26) and allowing for the same material to be a filament and a taurolidine containing matrix (limitation of claims 20-22) and allowing for different materials (i.e., where taurolidine is included in a matrix but not the filament core structure)(limitation of claim 23). Priewe further teaches an overcoating may be disposed on top of a taurolidine coating (see [0011] and [0036])(limitation of claim 24).  Finally, Priewe teaches bioabsorbable polymers including those which are absorbent (hydrophilic)(limitation of claim 26), biocompatible and those which may be copolymers (see [0018] and Priewe claim 29 in particular).
	It is not apparent that Priewe’s polymer carriers are necessarily in the form of a filament which is a plurality of filament as instantly elected (limitation and generic to claims 1 and 3-6).  
	Cohen cures this deficiency.
	Cohen teaches multifilament sutures permeated with an antimicrobial solution and coating (see abstract, in particular).  The sutures may include braided sutures from a plurality of polymeric filaments for instance (see [0012])(limitation of claims 1, 3, 4, 5, 6, 9).  The sutures may be made be made of a copolymer such as a glycolide/caprolactone copolymer wherein the antimicrobial agent occupies interstitial spaces and/or a coating (see [0011])(limitations of claims 11, 12, 25); these are described as being absorbable under physiological conditions (“resorbable”) as in claim 7.
	Both Priewe and Cohen are directed to antimicrobial medical devices including sutures.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the multifilament structure as specified by Cohen to be preferable in place of the generic polymer carrier taught by Priewe, with a reasonable expectation of success.  One would have been motivated to do so to maintain structural integrity and allow for desirable addition of the antimicrobial agent in a matrix or as a coating to the degree desired for its degree of intended efficacy based on Priewe’s teaching (see [0016], [0019], and [0020] in particular).

Claims 16-19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Priewe et al. (US 2013/0251774 A1) in view of Cohen (US 2007/0010856 A1) as applied to claims 1, 3-7, 9, 11-14, and 20-30 above, and further in view of Avelar (US 2013/0226234).
The teachings of Priewe and Cohen have been delineated above.  Neither of these teaches regions of the taurolidine or an equivalent antimicrobial agent, co-extrusion, or matrix same or different as in claims 16-19.  Avelar cures this deficiency.
Avelar teaches the state of the art with regard to braided sutures which are used as wound closure devices and consist of a filamentous fiber or thread which may be bioabsorbable for instance (see [0004]).  The suture threads or filaments may be made by extrusion (see [0074]) and may additionally contain a sheath applied by extrusion for instance (see [0074] and [0076] for instance).  Suture threads (filaments) may have different properties than the material of the core and/or the sheath selectable for strength and flexibility (see [0112]) and may be interwoven in the case of multi-filamentary sutures (see [0119]).  The therapeutic agent may be as a core, filament, multi-filament, or coating of the suture (i.e., braided) or filament, and Avelar teaches that the particular application of the suture may guide the method of applying the therapeutic agent to the suture such as in coatings or selective application or to the entire all or part of the suture (see [0121]).  As such, Avelar indicates that interweaving formulation-coated fiber or containing thread into a suture structure may be desirable for inclusion of anti-infective agents, for instance e(see [0119]).
Priewe, Cohen, and Avelar are all directed to suture structures such as those useful for wound closure applications.  It would have been been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the filaments or fibers as taught by Priewe and Cohen into the various acceptable braided and/or coated embodiments suggested by Avelar, and encompassing those described in instant claims 16-19, with a reasonable expectation of success.  One would have been motivated to do so to provide desirable release of the active agent such as the antimicrobial or anti-infective active suggested in the prior art, and one reasonably would have expected success from doing so based on Avelar’s teaching that braided sutures may be comprise extruded filaments or extruded sheaths and may include active-agent containing filaments, interstitial areas, or coatings as further detailed in Avelar in order to provide the particular release properties appropriate for the particular sutures such as slow release, delayed release, immediate release, etc.  Further regarding claim 31, it is noted that Avelar teaches barbs may be included (see [0006] and [0010]).

New Grounds of Rejection Necessitated by Amendments filed 8/8/2022
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9, 11-14, and 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10517984. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an antimicrobial product specifically which is a suture product comprising at least one filament and an antimicrobial consisting of taurolidine carried by said at least one filament, with processes of making, incorporation matrix structure, and configuration materials (i.e., filament polymer and structure) being further specified in the claims.  It is noted that in the instant application the claims are amended to include an antimicrobial consisting of taurolidine as in the issued claims, and it is further noted that the requirement for restriction/election in the parent/issued application was withdrawn at the time of allowance.  Therefore, the claims as amended through prosecution in the instant application find support in the claims issued as well as the definitions provided in the specification as filed.  The instant claims may be directly mapped onto the issued claims and their definitions with regard to antimicrobial agent, filament material (polymer), taurolidine presence in matrix and/or filament, process of making filament (extrusion), etc.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617